Exhibit 10.1


INVESTOR AGREEMENT


This Investor Agreement (the "Agreement") is entered into as of  OCTOBER 16,
2014by and between GANJA EARTH ENTERTAINMENT, LLC ("GEE") and WEED GROWTH FUND,
INC. ("Investor") and summarizes the principal terms with respect to a private
investment in GEE by Investor on the following terms:


1. Ganja Earth Entertainment, LLC will produce a sizzle reel, approximately 20
minutes in length, tentatively titled Ganja Earth (the "Demo"),  upon execution
of this Agreement and an Investor Agreement between GEE and David Tobias. The
Demo will be filmed in a variety of locations in Las Vegas, Nevada and will
feature people and places related to the marijuana industry. The Demo will be
used as a tool to assist GEE in its efforts to secure a network television deal
with a studio or other similar entity. The Demo will act as a demonstration reel
for purposes of attracting additional funding for the final development and
production entity.


2. GEE will own the Demo and all related intellectual property rights,
including, without limitation, all trademark and copyright rights.


3. Investor will provide GEE with $12,500.00 USD (the "Investment").  This sum
will be used as working capital to cover production costs for the Demo.  GEE
will use its best efforts to feature companies Investor is involved with
relevant to the subject matter of the Demo.


4. The Investment will not be returned to Investor if the Demo is not fully
funded. The Investment will not be returned to Investor unless GEE or its
successor entity has received funding for a pilot episode based on the Demo.


5. Upon funding of a pilot episode based on the Demo, Investor is entitled to
his original Investment plus a 15% premium.


6. Also upon funding of a pilot episode based on the Demo, Investor is entitled
to 3.6% of the net proceeds from the pilot show, if any net proceeds.


7. If additional episodes are funded based on the Demo and pilot episode,
Investor is entitled to 1.8% of the net proceeds from each additional episode,
if any net proceeds, up to and including 12 additional episodes.


8. In the event the monetary distribution evidenced by this Agreement
constitutes a "security," Investor understands that this "security" has not been
registered under the Securities Act of 1933, as amended, 15 U.S.C. §15(b) et
seq., the California Securities Law of 1968, or any other state securities laws
(the "Securities Acts"), because GEE is issuing this "security" in reliance upon
the exemptions from the registration requirements of the Securities Acts
providing for issuance of securities not involving a public offering. Investor
further understands that GEE has relied upon the fact that the distribution
rights are to be held by Investor for his own investment account, and that
exemption from registration under the Securities Acts may not be available if
the distribution rights were acquired by Investor with a view to distribution.



--------------------------------------------------------------------------------





9. Investor represents that he is receiving the distribution right for the
Investor's own account, for investment and not with a view to the resale or
distribution thereof. Investor further represents that before making an
investment, Investor has investigated GEE and its business, and Investor has had
made available to it all information necessary for Investor to make an informed
decision to make the investment. Such Investor considers itself to be a person
possessing experience and sophistication as an investor adequate for the
evaluation of the merits and risks of contributions. Investor hereby certifies
that he is an "accredited investor" as defined under Regulation D of the
Securities Act of 1933, as amended.


10. Investor acknowledges that (i) GEE has no operating history from which to
evaluate the business and prospects of the LLC, the Demo, or the investment,
(ii) the business of film production involves a high degree of risk, and is
subject to the influence of numerous factors which are outside of the control of
GEE or its agents, and (iii) Investor may lose the entire value of his
investment if the Demo is not commercially successful.


11. Governing Law: This Agreement shall be governed by and construed under the
laws of the State of Nevada.


12. Execution in Counterparts: This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile, each of which shall be
considered an original instrument, but all of which shall be considered one and
the same Agreement.


13. Severability; Non-Waiver: In the event that any of the terms, conditions, or
provisions of this Agreement is held to be illegal, unenforceable, or invalid by
any court of competent jurisdiction, the remaining terms, conditions, or
provisions hereof shall remain in full force and effect. The failure or delay of
either party to enforce at any time any provision of this Agreement shall not
constitute a waiver of such.


14. Binding Effect: Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement shall be binding upon and inure
to the benefit of all the parties to this Agreement and their respective heirs,
legatees, legal representatives, successors, transferees and permitted assigns.


15. Entire Agreement: This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


GANJA EARTH ENTERTAINMENT, LLC
 
WEED GROWTH FUND, INC.
 
3044 Whispering Crest
 
5635 N. Scottsdale Road, Suite 130
 
Henderson, Nevada 89052
 
Scottsdale, Arizona 85253
             
By:
THOMAS ST. THOMAS
 
By:
ERIC MILLER
 
NAME:
Thomas St. Thomas
 
NAME:
Eric Miller
 
ITS:
   
ITS:
   









- 2-